Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 11/18/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 9 lines 6-11):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments. 
Referring to the response to the 35 U.S.C. 102 rejections of independent claims 1 and 20 (arguments: page 9 line 12 to page 11 line 15):   The arguments argue that Stern-Berkowitz et al do not disclose independent claims 1 and 20.  Stern-Berkowitz et al disclose in Figures 1-5 a method in a terminal (WTRU) for acquiring paging information during a set of one or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “set of one or more paging occasions, such as PO subframe set [0,4,5,9] comprising PO subframes 0, 4, 5, and 9), one paging occasion corresponding to a subframe (each PO corresponds to a subframe), wherein the method comprises (Sections 0074-0077 and 0393): determining a first subframe of the set of one or more paging occasions (PO subframe 0); determining a last subframe of the set of one or more paging occasions (PO subframe 9); and wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions (any of PO subframes 0, 4, 5, and 9).  eNB transmits pages to WTRU via POs.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For 
a paging occasion window (PF; the claim does not specifically define a claimed “paging occasion window” so a PF can read on a paging occasion window since a PF comprises a plurality of POs) assigned to the terminal, the paging occasion window comprising two or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “two or more paging occasions, such as PO subframe set [0,4,5,9] in a PF comprising PO subframes 0, 4, 5, and 9), one paging occasion corresponding to a subframe (each PO corresponds to a subframe), wherein the method comprises (Sections 0074-0077 and 0393): transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  eNB transmits pages to WTRU via POs in a PF.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For example: a claimed “two or more paging occasions” can read on PO subframe 0, PO subframe 4, PO subframe 5, and PO subframe 9 of PO subframe set [0,4,5,9].  Using the PO subframe set [0,4,5,9] as an example: eNB configures the PO subframe set [0,4,5,9] so eNB transmits a paging message to WTRU in any of subframes 0, 4, 5, or 9.  WTRU monitors, using WTRU ID, which of subframes 0, 4, 5, or 9 comprises the page for WTRU.  Refer to Sections 0020-0478.  Stern-Berkowitz et al do not specifically disclose a method in a network node for paging a terminal (WTRU) within a paging occasion window assigned to the terminal, the paging occasion window comprising two or more paging occasions, one paging occasion window assigned to the terminal.   Sadeghi et al disclose in Sections 0402, 0666, and 0668 wherein eNB allocates a paging frame PF to WTRU (claimed “paging occasion window assigned to the terminal”).  The arguments argue that in Section 0402, Sadeghi et al disclose that WTRU determines an allocated paging frame and/or an allocated paging occasion for the WTRU based on received configuration information, but Sadeghi et al not disclose that the allocated paging frame and/or an allocated paging occasion comprise two or more paging occasions.  However, although Sadeghi et al not disclose that the allocated paging frame and/or an allocated paging occasion comprise two or more paging occasions, Stern-Berkowitz et al is used to disclose that a paging occasion window comprising two or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “two or more paging occasions, such as PO subframe set [0,4,5,9] in a PF comprising PO subframes 0, 4, 5, and 9).  Sadeghi et al is used to disclose that an eNB assigns a paging frame to WTRU.  By applying Sadeghi et al to Stern-Berkowitz et al: the paging occasion window of Stern-Berkowitz et al can be assigned to WTRU by eNB, as disclosed by Sadeghi et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20170280481 to Stern-Berkowitz et al.

Determining a first subframe of the set of one or more paging occasions (PO subframe 0).
Determining a last subframe of the set of one or more paging occasions (PO subframe 9).
Wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions (any of PO subframes 0, 4, 5, and 9).  eNB transmits pages to WTRU via POs.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For example: a claimed “set of one or more paging occasions” can read on the PO subframe set [0,4,5,9].  Using the PO subframe set [0,4,5,9] as an example: eNB configures the PO subframe set [0,4,5,9] so any of subframes 0, 4, 5, or 9 can comprise the page for WTRU.  WTRU monitors, using WTRU ID, which of subframes 0, 4, 5, or 9 comprises the page for WTRU.  So: WTRU receives the PO subframe set [0,4,5,9] configuration from eNB and determines that the first subframe of the PO subframe set [0,4,5,9] is subframe 0 and may comprise the page for WTRU (claimed “determining a first subframe of the set of one or more paging occasions”), and WTRU determines that the last subframe of the PO subframe set [0,4,5,9] is subframe 9 and may comprise the page for WTRU (claimed “determining a last subframe of the set of one or more paging 
Referring to claim 2, Stern-Berkowitz et al disclose in Figures 1-5 wherein the set of one or more
paging occasions comprises a set of two or more paging occasions (Sections 0074-0077 and 0393).  eNB transmits pages to WTRU via POs.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For example: a claimed “set of one or more paging occasions” can read on the PO subframe set [0,4,5,9].  Using the PO subframe set [0,4,5,9] as an example: since there are multiple PFs per paging cycle and each PF comprises a PO subframe set [0,4,5,9], there will be multiple PO subframe sets [0,4,5,9] corresponding to each PF (claimed “set of two or more paging occasions”).  Refer to Sections 0020-0478.
Referring to claim 4, Stern-Berkowitz et al disclose in Figures 1-5 wherein determining the last subframe of the set of one or more paging occasions comprises detecting a transmission from a serving 
Referring to claim 7, Stern-Berkowitz et al disclose in Figures 1-5 wherein detecting
the transmission from the serving cell of the terminal comprises successfully decoding a
paging message (Sections 0074-0077 and 0393).  eNB of a serving cell transmits pages to WTRU via POs, and then WTRU can successfully decode the page (Sections 0074, 0384, 0387, 0388, 0395, 0400, 0403-0405, 0410, 0422, and 0475).  Refer to Sections 0020-0478.
Referring to claim 8, Stern-Berkowitz et al disclose in Figures 1-5 wherein the paging message contains a paging identity (WTRU ID) of the terminal (Sections 0074-0077 and 0393).  eNB of a serving 
Referring to claim 10, Stern-Berkowitz et al disclose in Figures 1-5 wherein determining the last subframe of the set of one or more paging occasions comprises determining a minimum number of subframes between the first subframe and the last subframe (Sections 0074-0077 and 0393).
eNB transmits pages to WTRU via POs.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For example: a claimed “set of one or more paging occasions” can read on the PO subframe set [0,4,5,9].  Using the PO subframe set [0,4,5,9] as an example: eNB configures the PO subframe set [0,4,5,9] so any of subframes 0, 4, 5, or 9 can comprise the page for WTRU.  WTRU monitors, using WTRU ID, which of subframes 0, 4, 5, or 9 comprises the page for WTRU.  So: WTRU receives the PO subframe set [0,4,5,9] configuration from eNB and determines that the first subframe of the PO subframe set [0,4,5,9] is subframe 0 and may comprise the page for WTRU, and WTRU determines that the last subframe of the PO subframe set [0,4,5,9] is subframe 9 and may comprise the page for WTRU (claimed “determining a last subframe of the set of one or more paging occasions”).  When determining that the last subframe of the PO subframe set [0,4,5,9] is subframe 9, WTRU also determine that the first subframe of the PO subframe set [0,4,5,9] is subframe 0, so WTRU determines 
Referring to claim 17, Stern-Berkowitz et al disclose in Figures 1-5 wherein the set of one or more paging occasions comprises a set of at least two consecutive subframes (Sections 0074-0077 and 0393).  PO subframe set may be [0,4,5,9], wherein subframe 4 and subframe 5 are consecutive subframes. Or, PO subframe set may be [0,1,5,6], wherein subframe 5 and subframe 6 are consecutive subframes.  Refer to Sections 0020-0478.
Referring to claim 19, Stern-Berkowitz et al disclose in Figures 1-5 wherein the first subframe of the set of one or more paging occasions is subframe zero (Sections 0074-0077 and 0393).  For example: PO subframe sets may be PO subframe set [0,4,5,9], PO subframe set [0,1,5,6], or PO subframe set [0,1,5,9], wherein the first subframe is subframe zero.  Refer to Sections 0020-0478.
Referring to claim 20, Stern-Berkowitz et al disclose in Figures 1-5 a terminal (WTRU) for acquiring paging information during a set of one or more paging occasions, one paging occasion corresponding to a subframe, wherein the terminal comprises:
A wireless interface (Figure 2: transceiver 120 and transmit/receive element 122 transmitting/receiving data over the air interface 115/116/117).
A processor (Figure 2; processor 118) coupled to the interface and configured to:
Determine a first subframe of the set of one or more paging occasions.
Determine a last subframe of the set of one or more paging occasions, wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions.  Refer to the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20170230933 to Radulescu et al (support found in Provisional Application No. 62291491).
Referring to claim 3, Stern-Berkowitz et al do not disclose wherein determining the last
subframe of the set of one or more paging occasions comprises detecting a subframe having a DRS transmission, wherein a paging transmission is multiplexed with the DRS transmission in the same subframe.
Radulescu et al disclose in Section 0055 that eNB can transmit to UE a page and a DRS in subframes 350-355.  Idle UEs can be paged via subframes 350-355 with DRS-scrambled pilots.  By applying to Radulescu et al to Stern-Berkowitz et al: when determining the last subframe of a set of POs to determine the PO subframe to receive a page, UE can receive the page in any PO subframe of the set of POs, as disclosed by Stern-Berkowitz et al, wherein the page can also include a DRS, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining the last subframe of the set of one or more paging occasions comprises detecting a subframe having a DRS transmission, wherein a paging transmission is multiplexed with the DRS transmission in the same subframe.  One would have been motivated to do so to save bandwidth by transmitting the DRS with the page in the same subframe.
wherein the detected transmission is a DRS transmission and wherein the DRS transmission is multiplexed with a paging transmission within a subframe corresponding to the last subframe in the set of one or more paging occasions.
Radulescu et al disclose in Section 0055 that eNB can transmit to UE a page and a DRS in subframes 350-355.  Idle UEs can be paged via subframes 350-355 with DRS-scrambled pilots.  By applying to Radulescu et al to Stern-Berkowitz et al: when determining the last subframe of a set of POs to determine the PO subframe to receive a page, UE can receive the page in the last PO subframe of the PO subframe set, as disclosed by Stern-Berkowitz et al, wherein the page can also include a DRS, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining the last subframe of the set of one or more paging occasions comprises detecting a subframe having a DRS transmission, wherein a paging transmission is multiplexed with the DRS transmission in the same subframe.  One would have been motivated to do so to save bandwidth by transmitting the DRS with the page in the same subframe, which can be the last subframe.
Referring to claim 9, Stern-Berkowitz et al do not disclose wherein determining the last subframe comprises detecting a transmission from the serving cell of the terminal having a DRS transmission without a paging transmission.
Radulescu et al disclose in Sections 0055 and 0058 that eNB can transmit anchor signals, such as a DRS, in subframes 350-355, so that the subframes 350-355 are specific to the DRS.  By applying to Radulescu et al to Stern-Berkowitz et al: when determining the last subframe of a set of POs to determine the PO subframe to receive a page, UE can receive a page in any PO subframe of the PO subframe set, as disclosed by Stern-Berkowitz et al, and UE can also receive a DRS, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining the last subframe comprises detecting a transmission from the serving cell of the terminal having a DRS transmission without a paging transmission.  One would have been motivated to do so to allow eNB to transmit a DRS without any other signals so WTRU can detect the DRS.
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20170223737 to Patel et al (support found in Provisional Application No. 62290433).
Referring to claim 11, Stern-Berkowitz et al do not disclose wherein the first subframe of the set of one or more paging occasions is a subframe of a DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  So, the DRS/paging information is transmitted in a subframe of the DTxW.  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe of a DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first subframe of the set of one or more paging occasions is a subframe of a DTxW.  One would have been motivated to do so to since pages are transmitted within subframes of a DTxW. 
Referring to claim 12, Stern-Berkowitz et al do not disclose wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0 (claimed “first subframe of a DTxW”), DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 (claimed “first subframe of a DTxW”, since the range includes SF0) of the radio frame.  So, the DRS/paging information is transmitted in a subframe, including the first subframe, of the DTxW.  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe, such as the first subframe, of a DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW.  One would have been motivated to do so to since pages are transmitted within subframes of a DTxW, such as the first subframe.
Referring to claim 13, Stern-Berkowitz et al do not disclose wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is another subframe of the DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 (claimed “the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is another subframe of the DTxW”, since a first page can be transmitted in the first SF0 and a last page can be transmitted in another SF such SF5) of the radio frame.  So, the DRS/paging information is transmitted in a subframe, including the first subframe and another subframe, of the DTxW.  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe, such as the first subframe, of a DTxW, and a last PO can be transmitted in another subframe wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is another subframe of the DTxW.  One would have been motivated to do so to since pages are transmitted within subframes of a DTxW, including transmitting a first page in a first subframe and transmitting a last page in another subframe.
Referring to claim 14, Stern-Berkowitz et al do not disclose wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is a last subframe of the DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 (claimed “the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is a last subframe of the DTxW”, since a first page can be transmitted in the first SF0 and a last page can be transmitted in the last SF5) of the radio frame.  So, the DRS/paging information is transmitted in a subframe, including the first subframe and the last subframe, of the DTxW.  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe, such as the first subframe, of a DTxW, and a last PO can be transmitted in another subframe of DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first subframe of the set of one or more paging occasions is a first subframe of a DTxW, and the last subframe of the set of one or more paging occasions is a last subframe of the DTxW.  One would have been motivated to do 
Referring to claim 16, Stern-Berkowitz et al do not disclose wherein the set of one or more paging occasions is outside of a DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  Section 0068 discloses that a DRS can also be detected outside of the DTxW (claimed “the set of one or more paging occasions is outside of a DTxW”).  By applying to Patel et al to Stern-Berkowitz et al: a PO of Stern-Berkowitz et al can be transmitted in a subframe outside of the DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the set of one or more paging occasions is outside of a DTxW.  One would have been motivated to do so to since pages can be transmitted outside a DTxW.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20160345206 to Yerramalli et al
62165814 (support found in Provisional Application No. 62165814).
Stern-Berkowitz et al do not disclose wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions in a channel that requires LBT.
Yerramalli et al disclose in Sections 0211, 0214, and 0277 the use of LBT in transmission of paging messages in paging occasions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions in a channel that requires LBT.  One would have been motivated to do so so that WTRU can utilize LBT before data communication to prevent collision.
Claims 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20140086173 to Sadeghi et al.
Referring to claim 30, Stern-Berkowitz et al disclose in Figures 1-5 a method in a network node (eNB) for paging a terminal (WTRU) within a paging occasion window (PF; the claim does not specifically define a claimed “paging occasion window” so a PF can read on a paging occasion window since a PF comprises a plurality of POs) assigned to the terminal, the paging occasion window comprising two or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “two or more paging occasions, such as PO subframe set [0,4,5,9] in a PF comprising PO subframes 0, 4, 5, and 9), one paging occasion corresponding to a subframe (each PO corresponds to a subframe), wherein the method comprises (Sections 0074-0077 and 0393):
Transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  eNB transmits pages to WTRU via POs in a PF.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For example: a claimed “two or more paging occasions” can read on PO subframe 0, PO subframe 4, PO subframe 5, and PO subframe 9 of PO subframe set [0,4,5,9].  Using the PO subframe set [0,4,5,9] as an 
Stern-Berkowitz et al do not specifically disclose a method in a network node for paging a terminal (WTRU) within a paging occasion window assigned to the terminal, the paging occasion window comprising two or more paging occasions, one paging occasion corresponding to a subframe, wherein the method comprises: transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  
Sadeghi et al disclose in Sections 0402, 0666, and 0668 wherein eNB allocates a paging frame PF to WTRU (claimed “paging occasion window assigned to the terminal”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method in a network node for paging a terminal within a paging occasion window assigned to the terminal, the paging occasion window comprising two or more paging occasions, one paging occasion corresponding to a subframe, wherein the method comprises: transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  One would have been motivated to do so since eNB assigns a PF to WTRU to receive pages in POs.
Referring to claim 39, Stern-Berkowitz et al disclose in Figures 1-5 wherein the two or more paging occasions in the paging occasion window comprises two or more consecutive subframes (Sections 0074-0077 and 0393).  PO subframe set may be [0,4,5,9], wherein subframe 4 and subframe 5 are consecutive subframes. Or, PO subframe set may be [0,1,5,6], wherein subframe 5 and subframe 6 are consecutive subframes.   Refer to Sections 0020-0478.
Referring to claim 40, Stern-Berkowitz et al disclose in Figures 1-5 a network node (eNB) comprising:

A processor (not shown, but eNB must include a processor, similar to WTRU of Figure 2; processor 118) coupled to the interface, wherein the network node is configured to:
Transmit a paging message to a terminal in one of two or more paging occasions within a paging occasion window assigned to the terminal.
Stern-Berkowitz et al do not specifically disclose transmit a paging message to a terminal in one of two or more paging occasions within a paging occasion window assigned to the terminal.  Refer to the rejection of claim 30.  
Claims 31, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20140086173 to Sadeghi et al, and in further view of U.S. Publication No. 20170223737 to Patel et al.
Referring to claim 31, Stern-Berkowitz et al do not disclose wherein the one of the two or more paging occasions is a subframe within a DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  So, the DRS/paging information is transmitted in a subframe of the DTxW.  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe of a DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one of the two or more paging occasions is a subframe within a DTxW.  One would have been motivated to do so to since pages are transmitted within subframes of a DTxW. 
Referring to claim 34, Stern-Berkowitz et al do not disclose wherein the paging occasion window is aligned with the DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasion window”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  So, the DRS/paging information is transmitted in a subframe of the DTxW (claimed “the paging occasion window is aligned with the DTxW”, wherein the pages are aligned with the DTxW since pages are transmitted within subframes of the DTxW; the claim does not specifically disclose how the pages are aligned with the DTxW).  By applying to Patel et al to Stern-Berkowitz et al: a first PO of Stern-Berkowitz et al can be transmitted in a subframe of a DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the paging occasion window is aligned with the DTxW.  One would have been motivated to do so to since pages are transmitted within subframes of a DTxW, so pages are aligned with subframes of the DTxW.
Referring to claim 36, Stern-Berkowitz et al do not disclose wherein the paging occasion
window is outside of a DTxW in which the network node transmits a DRS.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasion window”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated the paging occasion window is outside of a DTxW in which the network node transmits a DRS”).  By applying to Patel et al to Stern-Berkowitz et al: a PO of Stern-Berkowitz et al can be transmitted in a subframe outside of the DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the paging occasion window is outside of a DTxW in which the network node transmits a DRS.  One would have been motivated to do so to since pages can be transmitted outside a DTxW.
Referring to claim 37, Stern-Berkowitz et al do not disclose wherein the one of the two or
more paging occasions in which the paging message is transmitted is outside of a DTxW in which the
network node transmits a DRS.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasions”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  Section 0068 discloses that a DRS can also be detected outside of the DTxW (claimed “the one of the two or more paging occasions in which the paging message is transmitted is outside of a DTxW in which the network node transmits a DRS”).  By applying to Patel et al to Stern-Berkowitz et al: a PO of Stern-Berkowitz et al can be transmitted in a subframe outside of the DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one of the two or more paging occasions in which the paging message is transmitted is outside of a DTxW in which the network node transmits a DRS.  One would have been motivated to do so to since pages can be transmitted outside a DTxW.
wherein the paging occasion window is independent of a DTxW.
Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging information (claimed “paging occasion window”).  The DRS may be scheduled for transmission periodically in a designated subframe(s) of each radio frame, such as subframe SF0, or the DRS may be scheduled for transmission in a range of such subframes (claimed “DTxW”) defined around a designated subframe, such as spanning the first six subframes SF0 to SF5 of the radio frame.  Section 0068 discloses that a DRS can also be detected outside of the DTxW (claimed “the paging occasion window is independent of the DTxW”, since the pages are transmitted outside the DTxW so does not depend on the DTxW; the claim also does not specifically disclosed how the pages are independent of the DTxW).  By applying to Patel et al to Stern-Berkowitz et al: a PO of Stern-Berkowitz et al can be transmitted in a subframe outside of the DTxW, as disclosed by Radulescu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the paging occasion window is independent of a DTxW.  One would have been motivated to do so to since pages can be transmitted outside a DTxW and so is independent of the DTxW.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20140086173 to Sadeghi et al in view of U.S. Publication No. 20170223737 to Patel et al, and in further view of U.S. Publication No. 20170230933 to Radulescu et al.
Stern-Berkowitz et al do not disclose wherein the paging message is multiplexed with a DRS transmission within the same subframe.
Radulescu et al disclose in Section 0055 that eNB can transmit to UE a page and a DRS in subframes 350-355.  Idle UEs can be paged via subframes 350-355 with DRS-scrambled pilots.  By applying to Radulescu et al to Stern-Berkowitz et al: when determining the last subframe of a set of POs wherein the paging message is multiplexed with a DRS transmission within the same subframe.  One would have been motivated to do so to save bandwidth by transmitting the DRS with the page in the same subframe.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170280481 to Stern-Berkowitz et al in view of U.S. Publication No. 20140086173 to Sadeghi et al in view of U.S. Publication No. 20170223737 to Patel et al, and in further view of U.S. Patent No. 8260328 to Yellin et al. 
Stern-Berkowitz et al do not disclose wherein the paging message is in a subframe adjacent to a subframe containing a DRS transmission.
Yellin et al disclose in Figure 5 and Column 7 line 65 to Column 8 line 12 wherein UE wakes up from a long sleep period 46 at the sub-frame before the next expected paging signal, in order to receive and process reference signal RS before receiving paging signal.  So, long sleep period 46 ends and RS is received at sub-frame 3 and paging signal begins at sub-frame 4.  Although Yellin et al do not disclose a DRS, a RS can also be a DRS; Patel et al disclose in Sections 0058-0059 wherein a DRS can be used to convey paging different reference information.  By applying to Yellin et al to Stern-Berkowitz et al: the PO of Stern-Berkowitz et al can be transmitted in a subframe adjacent to a DRS, as disclosed by Yellin et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the paging message is in a subframe adjacent to a subframe containing a DRS transmission.  One would have been motivated to do so to transmit the DRS adjacent to the page so that the WTRU can detect the DRS and the page.
Allowable Subject Matter
Claims 15 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20170303247 to Yasukawa et al disclose in Figures 1-17 that UE monitors, for each predetermined time frame, any one of the common search space and the user specific search space in a predetermined physical downlink control channel in order to obtain downlink control information; Figure 8 shows paging occasions assigned to different UEs in a paging frame.  Refer to Sections 0008-0119.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
December 1, 2021